                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

ROBERT L. THOMAS, JR.                                                            PLAINTIFF

v.                           CASE NO. 4:19-CV-00197-BSM

UNION PACIFIC RAILROAD COMPANY                                                  DEFENDANT


                                          ORDER

       Pursuant to the joint stipulation of dismissal [Doc. No. 13], this case is dismissed with

prejudice. The parties will bear their own costs.

       IT IS SO ORDERED this 24th day of March, 2020.



                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE
